Citation Nr: 1145241	
Decision Date: 12/12/11    Archive Date: 12/21/11

DOCKET NO.  10-13 490	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to restoration of a 30 percent rating for right knee instability and degenerative joint disease, status post medial meniscectomy and partial knee replacement, currently rated as 10 percent disabling.  

2.  Entitlement to an extension of a temporary total rating based on surgical or other treatment necessitating convalescence.  

3.  Entitlement to compensation under 38 U.S.C.A. § 1151 (West 2002) for an additional disability of the right knee due to VA treatment in January 2011. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Riley, Counsel 


INTRODUCTION

The Veteran served on active duty from April 1966 to February 1970 and from July 1971 to August 1989.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada, which, in pertinent part, reduced the disability rating assigned to the Veteran's right knee disability from 30 percent to 10 percent effective June 1, 2010.  

In March 2011, the Veteran testified at a hearing before the undersigned Veterans Law Judge at the RO.  A transcript of the hearing is of record.

The matter of the reduction in the assigned disability rating for the Veteran's right knee disability is the only issue on appeal pertaining to the Veteran's knee condition.  See Dofflemeyer v. Derwinski, 2 Vet. App. 277, 279-280 (1992) (the issue on appeal is not whether the Veteran is entitled to an increase, but whether the reduction in rating was proper); Peyton v. Derwinski, 1 Vet. App. 282, 286 (1991) ("[t]his is a rating reduction case, not a rating increase case.").  Accordingly, the matter in appeal currently before the Board does not also contemplate a claim for an increased rating.  See Peyton v. Derwinski, 1 Vet. App. 282, 286 (1991) (distinguishing between a rating reduction case and a rating increase case).

However, in a March 2010 substantive appeal, the Veteran indicated that his service-connected right knee disability had worsened.  The RO accepted this statement as a claim for an increased rating for the right knee condition and issued a letter in May 2010 addressing VA's duties to notify and assist the Veteran in developing his claim.  The Veteran has also contended that he is unable to work due to symptoms associated with his right knee disability.  A claim for entitlement to a total disability rating due to individual employability resulting from service-connected disability (TDIU) has also been raised.  The claims for an increased rating for the right knee disability (to include a separate rating for a surgical scar) and entitlement to TDIU have not been adjudicated and the Board does not have jurisdiction over them.  They are referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  In September 2009, the RO notified the Veteran of a proposal to reduce the disability rating for his right knee disability from 30 percent to 10 percent.  

2.  A March 2010 rating decision reduced the rating for the Veteran's right knee disability from 30 percent to 10 percent effective June 1, 2010.

3.  At the time of the reduction, the 30 percent rating for the knee disability had been in effect since November 1, 1999, a period greater than five years.

4.  The record demonstrates that at the time the RO reduced the 30 percent evaluation assigned to the Veteran's right knee disability there had been no sustained material improvement in the symptoms attributable to that disability.

5.  In March 2011, the Veteran withdrew the claim for entitlement to an extension of a temporary total rating based on surgical or other treatment necessitating convalescence from the current appeal.

6.  In March 2011, the Veteran withdrew the claim for entitlement to compensation under 38 U.S.C.A. § 1151 for an additional disability of the right knee due to VA treatment in January 2011 from the current appeal.
CONCLUSIONS OF LAW

1.  The criteria for restoration of a 30 percent rating for right knee instability and degenerative joint disease, status post medial meniscectomy and partial knee replacement, have been met.  38 U.S.C.A. §§ 5107, 5112 (West 2002); 38 C.F.R. §§ 3.105, 3.343, 3.344, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5257, 5260, 5261 (2011).

2.  The Board does not have jurisdiction over the withdrawn claim for entitlement to an extension of a temporary total rating based on surgical or other treatment necessitating convalescence as the criteria for dismissal of the claim have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5); 38 C.F.R. § 20.204.

3.  The Board does not have jurisdiction over the withdrawn claim for compensation under 38 U.S.C.A. § 1151 for an additional disability of the right knee due to VA treatment in January 2011 as the criteria for dismissal of the claim have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5); 38 C.F.R. § 20.204.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Rating Reduction

The Veteran contends that the reduction of his right knee disability from 30 percent to 10 percent in a March 2010 rating decision was not proper.  Service connection for post medial meniscectomy of the right knee with degenerative joint disease was granted in an April 1990 rating decision with an initial 10 percent evaluation assigned effective September 1, 1989.  An increased 30 percent evaluation was assigned in a June 2000 rating decision, effective November 1, 1999.  The 30 percent evaluation was reduced in the March 2010 rating decision on appeal to 10 percent effective June 1, 2010.  

38 C.F.R. § 3.105(e) allows for a reduction in the evaluation of a service-connected disability when warranted by the evidence but only after following certain procedural guidelines.  First, there must be a rating action proposing the reduction, and the Veteran must be given 60 days to submit additional evidence and to request a predetermination hearing.  If a hearing is not requested, and reduction is considered to be still warranted, a rating action will be taken to effectuate the reduction.  38 C.F.R. § 3.105(e), (i)(2).  The effective date of the reduction will be the last day of the month in which a 60 day period from the date of notice to the Veteran of the final action expires.  38 C.F.R. § 3.105(e), (i)(2)(i).

In this case, the Board finds that the RO complied with the procedural requirements of section 3.105.  An August 2009 rating decision was sent to the Veteran which proposed the reduction of the disability rating for his service-connected right knee disability.  A September 2009 letter accompanying the rating decision included the required notice of the Veteran's right to submit evidence to support his claim and to request a predetermination hearing.  No hearing was requested.

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

38 C.F.R. § 3.344 provides that rating agencies will handle cases affected by change of medical findings or diagnosis so as to produce the greatest degree of stability of disability evaluations consistent with the laws and VA regulations governing disability compensation and pension.  It is essential that the entire record of examination and the medical-industrial history be reviewed to ascertain whether the recent examination is full and complete, including all special examinations indicated as a result of general examination and the entire case history.  38 C.F.R. § 3.344 (a).

The provisions of 38 C.F.R. § 3.344(a) and (b) further provide that where a Veteran's schedular rating has been both continuous and stable for five years or more, the rating may be reduced only if the examination upon which the reduction is based is at least as full and complete as the examination used to establish the higher evaluation.  The rating for a disease that is subject to temporary or episodic improvement that has been in effect for more than 5 years will not be reduced on any one examination, except in those instances where all of the evidence of record clearly warrants the conclusion that sustained improvement has been demonstrated.  The rating agency must also take into consideration whether the evidence makes it reasonably certain that the improvement will be maintained under the ordinary conditions of life.  See 38 C.F.R. § 3.344(a).

The provisions of 38 C.F.R. § 3.344(c) specify that the above considerations are required for ratings which have continued for long periods at the same level (five years or more), and that they do not apply to disabilities which have not become stabilized and are likely to improve.  In this instance, the 30 percent rating in question was in effect from November 1, 1999 to June 1, 2010, a period longer than 5 years.  Hence, the preceding paragraphs (a) and (b) apply to the current case.  

The Board finds that the RO complied with the provisions of 38 C.F.R. § 3.344(a) and (b) when reducing the Veteran's disability evaluation.  Although the reduction of the rating for the Veteran's right knee disability included consideration of a single VA examination conducted in June 2009, the reduction also took into account the Veteran's treatment records from the VAMC.  Additionally, the Board finds that the Veteran's service-connected right knee condition does not constitute a disability subject to temporary or episodic improvement.  The right knee disability and accompanying pain and limits to function are chronic and recurring in nature and are not similar to the examples of such disabilities provided in 38 C.F.R. § 3.344(a), which include psychotic reactions, epilepsy, arteriosclerotic heart disease, asthma, and many skin disorders.  The RO's use of a single VA examination is therefore not in violation of the provisions pertaining to reductions.  
The Board also notes that the June 2009 VA examination was at least as full and complete as the May 2000 VA examination used to assign the 30 percent rating.  Both examinations included a discussion of the history of the Veteran's disability and a physical examination that included range of motion measurements and findings regarding instability and pain of the right knee.  

Although the RO complied with the procedural provisions of 38 C.F.R. § 3.344, the Board must also determine whether the evidence of record properly supported the reduction.  In order for a reduction in rating to be sustained, it must appear by a preponderance of the evidence that the rating reduction was warranted.  See Brown v. Brown, 5 Vet. App. 413 (1993).  38 C.F.R. § 4.13 provides that the rating agency should assure itself that there has been an actual change in the condition, for better or worse, and not merely a difference in the thoroughness of the examination or in use of descriptive terms.  Additionally, in any rating reduction case, not only must it be determined that an improvement in a disability has actually occurred, but that such improvement reflects improvement in ability to function under ordinary conditions of life and work.  See Brown at 420-421; see also 38 C.F.R. §§ 4.2, 4.10.  

At the time of the March 2010 reduction, the Veteran's right knee disability was rated as 30 percent disabling under Diagnostic Code 5257 pertaining to instability.  This diagnostic code provides that knee impairment with recurrent subluxation or lateral instability warrants a 10 percent evaluation if it is slight, a 20 percent evaluation if it is moderate, or a maximum 30 percent evaluation if it is severe.  38 C.F.R. § 4.71a, Diagnostic Code 5257.  

Knee disabilities can also be rated based on limitation of flexion and extension under Diagnostic Codes 5260 and 5261.  A noncompensable evaluation is warranted when flexion is limited to 60 degrees.  A 10 percent evaluation is appropriate if flexion is limited to 45 degrees and a 20 percent evaluation is assigned if flexion is limited to 30 degrees.  A maximum 30 percent evaluation is assigned for flexion limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260.  With respect to limitation of extension, a noncompensable rating is warranted when extension is limited to 5 degrees.  A 10 percent evaluation is warranted for extension limited to 10 degrees and a 20 percent evaluation is assigned when extension is limited to 15 degrees.  A 30 percent evaluation is warranted with extension limited to 20 degrees, a 40 percent evaluation is warranted with extension limited to 30 degrees, and a maximum 50 percent evaluation is assigned for extension limited to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

The Board finds that the evidence does not support a finding of material improvement in the Veteran's right knee disability at the time of the March 2010 rating decision reducing the assigned disability evaluation.  With respect to instability, although the June 2009 VA examiner found that the right knee was stable, there was also no evidence of instability at the May 2000 VA examination which was used as the basis for the assignment of a 30 percent evaluation under Diagnostic Code 5257 in June 2000.  Therefore, the Veteran's right knee did not demonstrate improved stability at the time of the rating reduction; the knee was stable upon examinations in both May 2000 and June 2009.  

Regarding limitation of motion of the knee, the Veteran manifested full range of motion of the right knee during the May 2000 VA examination with extension to 0 degrees and flexion to 140 degrees.  See 38 C.F.R. § 4.71, Plate II (normal range of motion in a knee joint is from 0 to 140 degrees).  Although the examiner found that the Veteran had some trouble reaching full extension, he did not note at what specific degree measurement the Veteran began to experience difficulty.  In comparison, the Veteran manifested decreased range of motion in June 2009; at that time, flexion was to 110 degrees and extension was full to 0 degrees.  During an October 2009 orthopedic examination at the Reno VA Medical Center (VAMC) flexion of the right knee was also limited.  The Veteran had full extension of the right knee, but flexion was measured to between 120 and 130 degrees.  He also had slight weakness in the quadriceps.  Therefore, the medical evidence of record establishes that the Veteran's range of motion of the right knee was actually worse at the time of the reduction of his disability rating when compared to the May 2000 VA examination.  

The March 2010 rating decision also did not appear to adequately consider the Veteran's complaints of pain and functional limitations.  In a September 2009 statement, the Veteran reported that the June 2009 VA examiner did not take into consideration his complaints of severe right knee pain and he was not provided an opportunity to fully describe his functional impairments resulting from the right knee disability.  He also testified during the March 2011 hearing that he had been treating his right knee pain with Oxycodone at the time of the June 2009 VA examination, and the examination did not accurately reflect his symptoms.  Treatment records from the Reno VAMC verify that the Veteran was prescribed Ocycodone in June 2009.  Additionally, during the June 2009 VA examination, the Veteran stated that he was only able to stand for between 15 and 30 minutes and could not walk more than a few yards.  The May 2000 VA examination did not specifically describe the Veteran's functional limitations, but the impairment reported by the Veteran during the June 2009 VA examination is more severe than the symptoms observed by the May 2000 VA examiner.  

In sum, the Board cannot conclude that a fair preponderance of the evidence demonstrates that the Veteran's right knee disability showed improvement at the time of the reduction of his rating from 30 percent to 10 percent.  Accordingly, restoration of the 30 percent evaluation is warranted effective June 1, 2010. 

VA has substantially satisfied the duties to notify and assist, as required by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  To the extent that there may be any deficiency of notice or assistance, there is no prejudice to the Veteran in proceeding with this appeal given the favorable nature of the Board's decision to grant the claim.  


Withdrawn Claims

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

In the present case, the Veteran withdrew his claims for entitlement to an extension of a temporary total rating and entitlement to compensation under 38 U.S.C.A. § 1151 at the March 2011 hearing.  Therefore, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal as to these issues, and they are dismissed.


ORDER

Restoration of a 30 percent rating for right knee instability and degenerative joint disease, status post medial meniscectomy and partial knee replacement, from June 1, 2010 is granted.  

The claim for entitlement to an extension of a temporary total rating based on surgical or other treatment necessitating convalescence is dismissed.  

The claim for entitlement to compensation under 38 U.S.C.A. § 1151 for an additional disability of the right knee due to VA treatment in January 2011 is dismissed. 



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


